Citation Nr: 1755534	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-15 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.

2.  Whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation.

3.  Whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for colon polyps (addressed as non-neoplastic colonic mucosa with tubular adenoma), to include as due to exposure to ionizing radiation.

4.  Whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a heart condition (addressed as cardiomyopathy and implantable cardioverter defibrillator), to include as due to exposure to ionizing radiation.

5.  Whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for an inguinal hernia, to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for hypothyroidism, to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.  

9.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation.  

10.  Entitlement to service connection for colon polyps, to include as due to exposure to ionizing radiation.  

11.  Entitlement to service connection for a heart condition, to include as due to exposure to ionizing radiation.  

12.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel
INTRODUCTION

The Veteran served in the U.S. Army from August 1956 to November 1957.  The Defense Threat Reduction Agency noted that the Veteran had confirmed participation in operation PLUMBBOB at the Nevada Test Site in 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran lives in the Commonwealth of Puerto Rico, but ionizing radiation cases are handled by the RO in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for hypertension, diabetes mellitus, colon polyps, a heart condition, prostate cancer, an inguinal hernia, and hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was initially denied entitlement to service connection for hypertension in a March 1981 rating decision.  He was most recently denied entitlement to service connection for hypertension in a November 2012 rating decision.

2.  The evidence received since the November 2012 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  The Veteran was initially denied entitlement to service connection for diabetes mellitus in a March 1981 rating decision.  He was most recently denied entitlement to service connection for diabetes mellitus in a November 2012 rating decision.

4.  The evidence received since the November 2012 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

5.  The Veteran was initially denied entitlement to service connection for non-neoplastic colonic mucosa with tubular adenoma in a September 2008 rating decision.  He was again denied entitlement to service connection in a November 2013 rating decision.

6.  The evidence received since the November 2013 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for colon polyps.

7.  The Veteran was initially denied entitlement to service connection for a heart condition in a November 2012 rating decision.

8.  The evidence received since the November 2012 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart condition.

9.  The Veteran was initially denied entitlement to service connection for non-prostate cancer in a September 2008 rating decision.  He was again denied service connection in a November 2012 rating decision.

10.  The evidence received since the November 2012 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer.


CONCLUSIONS OF LAW

1.  The November 2012 rating decision is final.  38 U.S.C§§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.200 (2017). 

2.  Since the November 2012 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Since the November 2012 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  Since the November 2012 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Since the November 2012 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The November 2013 rating decision is final.  38 U.S.C§§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.200 (2017).

7.  Since the November 2013 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for colon polyps.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the Board's favorable disposition of the requests to reopen the claims of entitlement to service connection for hypertension, diabetes mellitus, colon polyps, a heart condition, and prostate cancer, the Board finds that failure to discuss VA's duties to assist and notify will result in harmless error to the Veteran.

New and Material Evidence


A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See id. 

In March 1981, the Veteran's claims for service connection for hypertension and diabetes mellitus were initially denied.  He appealed this decision, and his claims were denied by the Board in a May 1989 decision.  He was again denied service connection for hypertension and diabetes mellitus on the merits in a November 2012 rating decision.  The Veteran did not perfect an appeal to the November 2012 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Additionally, the March 1981 rating decision denied entitlement to service connection for a "chest condition."  The May 1989 Board decision continued the denial for a "chest condition."  It is unclear if the Veteran was applying for a cardiac disability at that time.  However, in November 2012, the Veteran's claim for service connection for cardiomyopathy was denied on the merits.  The Veteran did not perfect an appeal to the November 2012 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In a September 2008 rating decision, the RO denied entitlement to service connection for prostate cancer and colon polyps.  He was again denied service connection for colon polyps in a November 2013 rating decision.  The Veteran did not perfect an appeal to the November 2013 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Additionally, the November 2012 rating denied entitlement to service connection for prostate cancer.  The Veteran did not perfect an appeal to the November 2012 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The Veteran filed his claims to reopen the above issues in February 2014. 

The Veteran's claims for service connection for hypertension, diabetes mellitus, colon polyps, a heart condition, and prostate cancer were denied because there is no evidence that these conditions started in service or that they are related to his exposure to ionizing radiation.  

The evidence of record at the time of the November 2012 and November 2013 rating decisions included the Veteran's statements that he was present for nuclear testing, his opinion that his current disabilities are due to his exposure to ionizing radiation, a radiation risk activity report, confirmation from the Department of Health and Human Resources that the Veteran was present for Operation PLUMBBOB at the Nevada Test Site in the summer of 1957, the dosimetry for flim badges worn by the Veteran, in September 2008 the Jackson RO provided an administrative decision against the Veteran's claim for prostate cancer due to radiation exposure.  The record also included diagnoses of hypertension, diabetes mellitus, colon polyps, heart disease, and prostate cancer.

Notably, the Veteran's service treatment records are not contained in the record and were presumably destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Evidence that has been added to the claims file since the November 2013 (colon polyps) and November 2012 (remaining) rating decisions have included additional statements from the Veteran which provided greater insight into his ionizing radiation exposure and contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  As such, the Board finds that new and material evidence has been added to the claims file since his prior denials.  Under these circumstances, the criteria to reopen the claims of entitlement to service connection for hypertension, diabetes mellitus, colon polyps, a heart condition, and prostate cancer are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for hypertension is reopened.

New and material evidence having been received; the claim of entitlement to service connection for diabetes mellitus is reopened.

New and material evidence having been received; the claim of entitlement to service connection for colon polyps is reopened.
New and material evidence having been received; the claim of entitlement to service connection for a heart condition is reopened.

New and material evidence having been received; the claim of entitlement to service connection for prostate cancer is reopened.


REMAND

Radiation exposure 

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C. § 1112 (c)(1), (2); 38 C.F.R. § 3.309 (d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C. § 1112 (c)(3)(A); 38 C.F.R. § 3.309 (d)(3)(i).   The Veteran is a "radiation-exposed veteran."  

The provisions of 38 C.F.R. § 3.311 (b)(2)(vii) define "radiogenic disease" as a disease that may be induced by ionizing radiation.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a)(1).  Dose data will be requested from the Department of Defense in claims based on participation in atmospheric nuclear testing.  38 C.F.R. § 3.311 (a)(2)(i)(ii).

Section 3.311(b) provides for referral of claims for service connection for a disability due to exposure to ionizing radiation to the Under Secretary for Benefits when a veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, or other activities as claimed, and he subsequently develops a radiogenic disease within a specified time.  Id.  Thyroid cancer, colon cancer, non-malignant thyroid nodular disease, and prostate cancer are all considered "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2)(i).  The Veteran was diagnosed with prostate cancer in 2005.  The record does not show that he has been diagnosed with colon cancer, thyroid cancer, or non-malignant thyroid nodular disease.  A 2004 pathology report did show tubular adenoma in the transverse colon and a non-neoplastic colonic mucosa in the descending colon.  He has been diagnosed with hypothyroidism.  The record contains 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, certain diseases shown to a compensable degree within a year of separation from service are presumed to have been incurred in or aggravated by service; as to radiation-exposed veterans, there are certain diseases which may be presumptively service connected under 38 U.S.C.§  1112 (c) if participation in an in-service radiation-risk activity is shown.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Second, service connection may be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages found in 38 C.F.R. § 3.311 if the condition at issue is a "radiogenic disease," and other conditions specified by regulation are met, such as an evidentiary showing of exposure to ionizing radiation.  See 38 C.F.R. § 3.311 (b)(2), (4).  Here, this avenue is currently only applicable to the Veteran's prostate cancer.

Third, direct service connection may be established under 38 C.F.R. § 3.303 (d) by showing that the disease began during or was aggravated by service without regard to the statutory presumptions.  Combee v Brown, 34 F.3d 1039 Fed Cir 1994).

The Defense Threat Reduction Agency confirmed the Veteran's participation in Operation PLUMBBOB.  As a participant it was reported that he could have received no more than external gamma dose of 16 rem; external neutron dose of 0.5 rem; internal committed dose to the prostate (alpha) 0 rem; internal committed dose to the prostate (beta plus gamma) 1 rem.  A December 2006 memorandum from the Chief Public Health and Environmental Hazards Officer provided instructions for expedited methodology processing using worst-case dose assessments.  The Nevada Test Site participants had an adjusted total prostate dose of 19 rem.  The adjusted total prostate does was less than the applicable screening doses.  In a September 2008 memorandum administrative decision, the Jackson RO found that it was unlikely the Veteran's prostate cancer resulted from his in-service radiation exposure.  

The Board notes that the December 2006 Chief Public Health and Environmental Hazards Officer memorandum included that where a veteran participated in more than one atmospheric nuclear weapons test series and/or was exposed to radiation in more than one year, that an individual medical opinion using the NIOSH IREP computer software should be provided.  It is not clear from this memorandum what constituted more than one "test series."

The December 2006 Chief Public Health and Environmental Hazards Officer memorandum was addressed to the Director of Compensation.  The September 2008 Jackson RO administrative decision does not indicate if this is the decision of the Director of Compensation.  The signatures at the bottom do not include a designation of job position.  The April 2016 Statement of the Case (SOC) does not indicate if the Veteran's prostate cancer claim was ever referred to the Director of Compensation.  The Officer noted that due to the large volume of cases, his office was unable to provide medical opinions in a timely fashion and instructed VBA staff to use screening doses to evaluate these cases, and request medical opinion for cases when necessary.  Thus, it is unclear if the Veteran's claim for prostate cancer went before the VA Director of Compensation Service, and does not include a medical opinion from the Under Secretary for Health.  It is also unclear if the Director of Compensation Service requested a medical opinion from the Under Secretary for Health (see 38 C.F.R. § 3.311(b)(1)(c)) but it was not provided.  As such, on remand, the Board requests that the Veteran's review for prostate cancer be repeated (or completed in the first instance, as the case may be).

Examinations

The Veteran contends that he developed hypertension, diabetes mellitus, colon polyps, a heart condition, prostate cancer, an inguinal hernia, and hypothyroidism as a result of his exposure to ionizing radiation.  In the alternative, he is seeking direct service connection for these disabilities.  His service treatment records are not available and the Veteran has indicated he does not have the money to solicit private medical opinions.  The record does not currently include any medical opinions.  Given that the Veteran's service records are unavailable, the evidence shows that he was exposed to ionizing radiation, and he contends that his medical issues are a result of this exposure, the Board finds that he must be provided medical opinions addressing his claims. 

It does not appear that the record contains the Veteran's full VA treatment record; these records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all pertinent VA treatment records with the claims file, to include any treatment records prior to 2005.  All records/responses received must be associated with the claims file.  
	
2.  Refer the case to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311 (c) regarding the Veteran's prostate cancer claim.

3.  The Under Secretary for Benefits should then continue the requirements under 38 C.F.R. § 3.311(c) based on his/her determination.

4.  Schedule the Veteran for a VA hypertension examination.  After a review of the record and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's hypertension is due to his military service, to include exposure to ionizing radiation at the Nevada Testing Site?

The examiner must provide an explanation of all opinions expressed.  

5.  Schedule the Veteran for a VA diabetes mellitus examination.  After a review of the record and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's diabetes mellitus is due to his military service, to include exposure to ionizing radiation at the Nevada Testing Site?

The examiner must provide an explanation of all opinions expressed.  

6.  Schedule the Veteran for a VA colon examination.  After a review of the record and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's colon polyps are due to his military service, to include exposure to ionizing radiation at the Nevada Testing Site?
The examiner must provide an explanation of all opinions expressed.  

7.  Schedule the Veteran for a VA heart examination.  After a review of the record and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran has a heart condition that is due to his military service, to include exposure to ionizing radiation at the Nevada Testing Site?

The examiner must provide an explanation of all opinions expressed.  

8.  Schedule the Veteran for a VA prostate cancer examination.  After a review of the record and interview of the Veteran, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's prostate cancer is due to his military service, to include exposure to ionizing radiation at the Nevada Testing Site?  

The examiner must provide an explanation of all opinions expressed.  

9.  After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


